Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 4/19/21 overcome the rejection set forth under 35 USC 112(b) in the office action mailed 10/29/20, but do not overcome the rejections set forth under 35 USC 103, which are maintained below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/21 has been entered.

Claim Rejections - 35 USC § 103
Claims 3, 8, 10-14, 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. PG Pub. No. 2010/0041572) in view of Schober (U.S. PG Pub. No. 2009/0298729) and Macduff (U.S. Pat. No. 6,458,172).
In paragraphs 1, 4, 438, and the reference’s claim 30, Sano discloses using a lubricating composition in 4-stroke internal combustion engines for motorcycles with wet clutch mechanisms, where lubrication of the engine and wet clutch is accomplished 
In paragraphs 291-299 Sano discloses that the overbased detergents can be the types recited in claims 8 and 10, including detergents other than phenates, meeting the limitations of claim 11. In the examples Sano discloses sample compositions where the detergent is a calcium sulfonate, meeting the limitations of claims 8 and 10-12. In paragraphs 408-409 and 275 Sano discloses that the dispersant can be a succinimide dispersant, as recited in claim 13, and further discloses in paragraph 282 that the dispersant can be borated, as recited in claim 14. In paragraph 435 Sano discloses that the composition can comprise molybdenum-based antioxidants, meeting the limitations of claim 16, but indicates that these are optional (“may be added”), therefore also disclosing compositions meeting the limitations of claim 17. The compositions of Sano do not require phenolic compounds and therefore meet the limitations of claim 18. In paragraphs 409, 432-433, and 299, Sano discloses that the dispersant, friction modifier, and detergent are present in amounts overlapping or falling within the ranges recited in claim 19, and the concentrations of the additives of Sano imply that the base oil is 
In paragraphs 13-28 Schober discloses lubricating compositions comprising dispersants, and in paragraphs 29 and 153 discloses that the compositions can be used to lubricate internal combustion engines which can be 4-stroke motorcycle engines. In paragraph 102 Schober discloses that the dispersant can be a succinimide dispersant, as disclosed by Sano, or a polyether or polyetheramine dispersant. Schober does not disclose specific suitable polyether dispersants, but in paragraph 110 points to Macduff as teaching polyetheramine dispersants. From column 4 lines 55 through column 5 line 43 Macduff discloses polyetheramines and polyethers meeting the limitations of component (b) of claim 20 as well as claim 3. It would have been obvious to one of ordinary skill in the art to use the polyetheramine or polyethers of Macduff as the polyetheramine or polyether dispersant of Schober, since Schober specifically points to Macduff for teaching polyetheramines and polyethers. It would have been obvious to one of ordinary skill in the art to include the polyetheramine or polyether dispersants of Schober and Macduff in the composition of Sano, since Schober teaches that they are suitable dispersants for use in lubricating compositions for 4-stroke motorcycle engines. While the references do not specifically disclose combining the succinimide dispersants with the polyetheramine or polyether dispersants, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 3, 8, 10-14, 16-20, and 24 above, and further in view of Kocsis (U.S. Pat. No. 9,051,529).
The discussion of Sano, Schober, and Macduff in paragraph 5 above is incorporated here by reference. Sano, Schober, and Macduff disclose an engine lubricant composition meeting the limitations of claim 1 and which can contain a friction modifier, but do not disclose the specific friction modifiers of claims 4 and 6.
Kocsis, in column 1 lines 7-10 and from column 2 line 37 through column 3 line 15, discloses an engine lubricating composition comprising a friction modifier. In column 5 lines 48-66 and column 7 lines 37-46 Kocsis discloses that the friction modifier can be esters or imides of tartaric acid or citric acid, meeting the limitations of the friction modifiers of claims 4 and 6.
It would have been obvious to one of ordinary skill in the art to use the tartaric or citric acid esters or imides of Kocsis as the friction modifier in the composition of Sano, Schober, and Macduff as Kocsis teaches that they are effective friction modifiers for engine lubricants.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 3, 8, 10-14, 16-20, and 24 above, and further in view of Fujimori (JP 2002-195291 A)
The discussion of Sano, Schober, and Macduff in paragraph 5 above is incorporated here by reference. Sano, Schober, and Macduff disclose a method of lubricating a wet clutch and an engine in a four-stroke motorcycle engine, but do not specifically disclose a wet clutch comprising at least one clutch plate having a non-ferrous surface and at least one clutch plate having a ferrous surface.
An English-language machine translation of Fujimori, which is attached, has been used in setting forth this rejection, and the paragraph and line numbers referred to herein are those of the translation. In paragraph 1 lines 13-16, Fujimori discloses a wet clutch device where a lubricating oil is interposed between friction plate and a mating plate. In paragraph 8 lines 85-91 Fujimori discloses that the surface of the friction plate is made of carbon fiber, which is a non-ferrous surface, and the mating plate is a steel plate, which has a ferrous surface. The wet clutch of Fujimori therefore meets the limitations of claim 21, and the use of the wet clutch of Fujimori in the engine of Sano, Schober, and Macduff meets the limitations of the method of claim 21.
It would have been obvious to one of ordinary skill in the art to use the wet clutch of Fujimori in the engine of Sano, Schober, and Macduff, since Fujimori teaches in paragraph 23 lines 216-221 that the wet clutch has improved properties.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 3, 8, 10-14, 16-20, and 24 above, and further in view of Moss (U.S. PG Pub. No. 2005/0039719).
The discussion of Sano, Schober, and Macduff in paragraph 5 above is incorporated here by reference. Sano, Schober, and Macduff disclose a method of lubricating a wet clutch and an engine in a four-stroke motorcycle engine, but do not disclose that the engine is an air-cooled engine. 
Moss, in paragraphs 2-4, discloses that motorcycle engines, including four-stroke motorcycle engines, are typically air-cooled, as recited in claim 25. In paragraphs 1, 13, and the reference’s claim 1, Moss discloses an improved air-cooling system for motorcycle engines, also meeting the limitations of claim 25. It therefore would have been obvious to perform the method of Sano, Schober, and Macduff in an air-cooled engine, since Moss teaches that four-stroke motorcycle engines are typically air-cooled, and further teaches an improved air-cooling system for such engines.

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. Applicant argues that the rejection does not make any allegation as to why one of ordinary skill in the art would modify the composition of Sano according to the disclosures of Schober. However, as discussed in the rejection, Sano discloses lubricants for 4-stroke motorcycle engines, and Schober discloses that succinimides, polyethers, and polyetheramines are suitable dispersants for lubricants useful in 4-stroke motorcycle engines, pointing to Macduff for the specific claimed polyether and Kerkhoven, and obvious to one of ordinary skill in the art to include this dispersant combination in the composition of Sano, because Schober teaches that the dispersants are useful in compositions used for the same application (lubrication of 4-stroke motorcycle engines) as Sano. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771